Requirement for Unity of Invention
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Requiring Unity of Invention
01.	This Office Action includes:
(1) a Requirement for Unity of Invention between non-Species inventions, and
(2) a Requirement for Unity of Invention between Species inventions. 
A Reply to this Action will be NON-RESPONSIVE if it fails to include:
(1) an election of a specific non-Species invention, and
(2) an election of a specific Species invention. 
02.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). 
Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e). 
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process. 
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c). 
03.	Unity of Invention between inventions is required under 35 U.S.C. §§ 121 and 372.
This application contains the following GROUPs of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
GROUP I:	Claims 1, 10, 12, 15, and 2, wherein the TRC die is electrically coupled to two or more of the plurality of antenna elements.
GROUP II:	Claims 1, 10, 12, 15, and 3, wherein the wherein the TRC die is a double-sided die.
GROUP III:	Claims 1, 10, 12, 15, and 4, wherein the TRC die comprises a low noise amplifier.
GROUP IV:	Claims 1, 10, 12, 15, 5, 17, wherein the TRC die comprises a high power amplifier.
GROUP V:	Claims 1, 10, 12, 15, and 6, wherein a transmission direction is a same direction as a reception direction.
GROUP VI:	Claims 1, 10, 12, 15, and 7, wherein a transmission direction is independent of a reception direction.  
GROUP VII:	Claims 1, 10, 12, 15, and 9, wherein the TRL die comprises a modem.
GROUP IX:	Claims 1, 10, 12, 15, and 11, wherein the TRL die comprises a phase shifter.
GROUP X:	Claims 1, 10, 12, 15, and 13, wherein the first one of the plurality of antenna elements and the second one of the plurality of antenna elements are a same antenna element.
GROUP XI:	Claims 1, 10, 12, 15, and 14, wherein the first one of the plurality of antenna elements and the second one of the plurality of antenna elements are different antenna elements.
GROUP XII:	Claims 1, 10, 12, 15, and 18, wherein the TRC die is a first TRC die and is electrically coupled to a first one of the plurality of antenna elements, and further comprising: a second TRC die having a first surface with first conductive contacts and an opposing second surface with second conductive contacts, wherein the second TRC die is embedded in the package substrate, and wherein the second conductive contacts are electrically coupled to the TRL die and to at least a second one of the plurality of antenna elements and the first conductive contacts are electrically coupled to a power plane via conductive pathways in the package substrate.
GROUP XIII:	Claims 1, 10, 12, 15, and 19, wherein the plurality of antenna elements is to transmit or receive a millimeter wave signal.
GROUP XIV:	Claims 1, 10, 12, 15, and 20, wherein the plurality of antenna elements is a single-layer antenna array.
GROUP XV:	Claims 1, 10, 12, 15, 21, and 22, wherein the antenna comprises a first and second layers separated by a dielectric layer. 
Under 35 U.S.C. §§ 121 and 372, and in accordance with 37 CFR 1.499, Applicant is required to elect a single GROUP for prosecution on the merits.
A complete reply to this requirement must: 
1.	elect a GROUP to be examined even though the requirement may be traversed (37 CFR § 1.143); and
2.	identify all claims reading on the elected GROUP, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that belongs to the elected GROUP. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR § 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144. 
If the traversal to the Requirement for Unity of Invention does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.03(a).
Should Applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other invention(s).
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i). 
04.	The Requirement for Unity of Invention is proper because the GROUPs of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons:
GROUPS I-XV lack unity of invention because even though the inventions of these GROUPs require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of PGPub US 2009/0322643 to "Choudhury," which anticipates the limitations of claim 1 because it includes plural antenna (see, e.g., the front page figure) and is directed to a transceiver (and therefore includes logic die to perform the logic of coding and decoding the frequencies) and includes a TRC to allow the chain processing of various TRs. The TRL and TRC do not have to be separate chips/dies, and the IC is embedded in the semiconductor substrate (again, see the front page substrate).
05.	In addition to the Requirement for Unity of Inventions between inventions, described above, Unity of Invention between Species is required under 35 U.S.C. §§ 121 and 372.
This application contains the following Species, which are not so linked as to form a single general inventive concept under PCT Rule 13.1:
Species A:	An embodiment described with respect to FIG. 1. 
Species B:	An embodiment described with respect to FIG. 2. 
Species C:	An embodiment described with respect to FIG. 3. 
Under 35 U.S.C. §§ 121 and 372, and in accordance with 37 CFR 1.499, Applicant is required to elect a single Species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant must elect one, and only one, Species of: A, B, and C. The elected Species must correspond to the elected GROUP of Non-Species Inventions, identified above. Failure to do so will result in an Office Action noting the Reply as being non-responsive. 
A complete reply to this requirement must: 
1.	elect a Species to be examined even though the requirement may be traversed (see, for example, 37 CFR § 1.143); and
2.	identify all claims reading on the elected Species, including any claims subsequently added (see, for example, M.P.E.P. § 809.02(a)).
An argument that all claims are allowable, or that the requirement is in error, is nonresponsive unless accompanied by an election. See, for example, M.P.E.P § 818.03(b). 
If claims are added after the election, Applicant must indicate each added claim that is readable on the elected Species. See, for example, M.P.E.P. § 809.02(a).
The election may be made with or without traverse. To preserve a right to petition under 37 CFR 1.144, Applicant must elect with traverse. See, for example, M.P.E.P. § 818.03(c). To be timely, a traversal must be presented at the time of election. Failing to traverse timely loses the right to petition under 37 CFR § 1.144.
If the traversal to the Requirement for Unity of Invention does not distinctly and specifically point out supposed errors in the Requirement, the election shall be treated as an election without traverse. See, for example, M.P.E.P § 818.03(a).
Should Applicant traverse on the ground that the Species have unity of invention (37 CFR 1.475(a)), Applicant must provide reasons in support thereof. Applicant must identify evidence now of record, or submit evidence, showing the Species to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by Applicant, if the Examiner finds one of the Species unpatentable over the prior art, the evidence or admission may be used in a 35 U.S.C. § 103 rejection of the other Species.
To comply with 37 CFR § 1.48(b), Applicant must amend the inventorship if cancellation of claim(s) to a non-elected invention(s) results in one or more of the then named inventors to cease being an inventor of at least one claim remaining in the application. Amending inventorship must be accompanied by a request under 37 CFR § 1.48(b) and include the fee required under 37 CFR § 1.17(i). 
Upon the allowance of a generic claim, pending claim(s) that have been withdrawn from consideration as being directed to non-elected Species will be considered if they dependent from, or otherwise require all the limitations of, the allowed generic claim. 
06.	The Requirement for Unity of Invention is proper because the Species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical feature(s) for the following reasons:
Species A, B, and C lack unity of invention because even though the inventions of these groups require the technical feature of multilayer substrate, this technical feature is not a special technical feature as it does not make a contribution over the prior art since multi-layer substrates are notoriously well known in the art. 
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814